Case 8:17-cv-01988-JVS-DFM Document 63 Filed 09/30/19 Page 1 of 2 Page ID #:1351



  1   BLUMENTHAL NORDREHAUG BHOWMIK
      DE BLOUW LLP
  2    Norman B. Blumenthal (State Bar #068687)
       Kyle R. Nordrehaug (State Bar #205975)
  3    Aparajit Bhowmik (State Bar #248066)
       Piya Mukherjee (State Bar #274217)
  4   2255 Calle Clara
      La Jolla, CA 92037
  5   Telephone: (858)551-1223
      Facsimile: (858) 551-1232
  6
      Attorneys for Plaintiffs
  7
  8
  9
 10
 11                           UNITED STATES DISTRICT COURT
 12                         CENTRAL DISTRICT OF CALIFORNIA
 13
 14    JOSE VALENZUELA and ERICA                  CASE No. 8:17-cv-01988-JVS-DFM
 15    CHO, individuals, on behalf of
       themselves, and on behalf of all
 16    persons similarly situated,                PLAINTIFFS’ NOTICE OF MOTION
                                                  AND MOTION FOR PRELIMINARY
 17                                               APPROVAL OF CLASS
                                                  SETTLEMENT
 18                   Plaintiffs,
       vs.
 19                                               Hearing Date:      November 4, 2019
                                                  Hearing Time:      1:30 p.m.
 20    WALT DISNEY PARKS AND                      Judge:       Hon. James V. Selna
 21    RESORTS U.S., INC.; and Does 1             Dept.:       Santa Ana, Courtroom 10C
       through 50, Inclusive,
 22                                               Date Filed: September 22, 2017
 23                   Defendants.

 24
 25
 26
 27
 28

             NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                                                         8:17-cv-01988-JVS-DFM
Case 8:17-cv-01988-JVS-DFM Document 63 Filed 09/30/19 Page 2 of 2 Page ID #:1352



  1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
  2         PLEASE TAKE NOTICE THAT on November 4, 2019, at 1:30 p.m. in the
  3   United States District Court for the Central District of California, located at the Santa
  4   Ana Courthouse, 411 West 4th Street, Santa Ana, California 92701, in Courtroom 10C,
  5   before the Honorable James V. Selna, Plaintiffs JOSE VALENZUELA and ERICA CHO
  6   (collectively “Plaintiffs”) will move for preliminary approval of the proposed Settlement
  7   with Defendant Walt Disney Parks and Resorts U.S., Inc. (“Defendant”). This motion
  8   is unopposed as based on the Stipulation of Settlement and Release (“Stipulation of
  9   Settlement”) between the Parties filed concurrently with this motion.
 10         The motion will be based on this Notice of Motion and the Memorandum of Points
 11   and Authorities, the Declaration of Kyle Nordrehaug, the argument of counsel and upon
 12   such other material contained in the file and pleadings of this action. This motion is filed
 13   pursuant to the conference of the Parties pursuant to L.R. 7-3 on September 30, 2019 at
 14   which time the Parties agreed to the filing of this unopposed motion.
 15         Respectfully submitted,
 16
 17   Dated: September 30, 2019         BLUMENTHAL NORDREHAUG BHOWMIK
                                        DE BLOUW
 18
                                        By:          /s/ Norman Blumenthal
 19                                                  Norman B. Blumenthal
                                                     Kyle R. Nordrehaug
 20                                                  Attorneys for Plaintiffs
 21
 22
 23
 24
 25
 26
 27
 28

           NOTICE OF MOTION AND MOTION FOR PRELIMINARY APPROVAL OF CLASS SETTLEMENT
                                              -1-                      8:17-cv-01988-JVS-DFM
